Citation Nr: 1443862	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether termination of the Veteran's nonservice-connected improved disability pension benefits as of November 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an action taken by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania in November 2009.


FINDINGS OF FACT

1. The Veteran reported that as of October 2009 he started to receive monthly payments of $1,404.00 from the Social Security Administration.

2.  The monthly Social Security Administration payments equal $16,848.00 annually.

2. In October 2009, the Veteran received a retroactive payment of $24,602.00 from the Social Security Administration.

3. As of November 1, 2009, the Veteran's countable annual income for VA pension purposes is in excess of the established maximum rate of pension payable.


CONCLUSION OF LAW

Termination of the Veteran's nonservice-connected improved disability pension benefits as of November 1, 2009, was proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.723 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable to the instant appeal.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants; however, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  As such, the VCAA does not apply.  Id. 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2009).  Generally, a veteran should be provided at least sixty days' notice prior to an adverse action by the VA to reduce or terminate benefits as well as an opportunity for a hearing to present evidence as to why such adverse action should not take place.  38 C.F.R. § 3.103(b)(2).  However, as in the present case, when such adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that a veteran provided to VA in writing or orally with knowledge or notice that such information would be used to calculate benefit amounts, advance notice and opportunity is not required.  See 38 C.F.R. § 3.103(b)(3); see also October 2009 Report of General Information (in which a phone call from the Veteran is reported where he notified VA that his income has changed due to Social Security Disability).  The Veteran and his representative were provided adequate notice of the VA's decision to terminate his disability pension benefits and, subsequently, were accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board concludes that there is no prejudice in proceeding with a determination at this time. 

Analysis

By way of background, the Veteran was in receipt of nonservice-connected pension benefits as of April 15, 2009.  In October 2009, the Veteran contacted the VA and indicated that he had begun to receive Social Security Disability benefits in the amount of $1,404.00 monthly.  Additionally, in October 2009, the Veteran received a $24,602.00 retroactive payment from the Social Security Administration (SSA).  See SSA Inquiry.  These payments resulted in the Veteran's income exceeding the maximum allowable rate for pension purposes.   

The RO notified the Veteran by a November 2009 letter that his nonservice-connected improved disability pension benefits were being adjusted to reflect the newly received information.  Specifically, pension benefits were to be terminated, effective November 1, 2009, the first day of the first month following the Veteran's reporting of his countable income exceeding the maximum allowable rate for pension purposes.  

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable annual income. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2013).  In order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C.A. § 1521.  Countable income consists of payments of any kind from any source received during a twelve-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. §§  3.271, 3.272 (2013).  

Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2013).  The amount of any nonrecurring countable income (e.g. a retroactive SSA payment) received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date of which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2013).  As discussed above, the Veteran started receiving monthly payments of $1,404.00 in October 2009, which equals $16,848 annually.  The same month he received a onetime retroactive payment of $24,602.00.  The Veteran has reported no other income besides minimal interest payments from bank accounts.  September 2009 Report of Contact.  The Veteran has reported no unreimbursed medical expenses.  See 38 C.F.R. § 3.272(g) (unreimbursed medical expenses paid by the veteran or his spouse are excluded from income if they exceed five percent of the maximum relevant annual VA pension rate).   The Veteran had an income of approximately $41,450.00 during the 12-month annulization period.  

The Veteran is married and contributes to the support of his spouse.  Furthermore, he has a disability rated as permanent and total (chronic obstructive pulmonary disease, pension, 100 percent) and has an additional disability independently ratable at 60 percent (cardiomyopathy with congestive heart failure, pension, 60 percent).

Effective at the time of the termination of the Veteran's pension benefits in November 2009, the maximum annual pension rate (MAPR) for a veteran with one dependent and one pension disability rated as 100 percent and an additional disability rated as 60 percent or more was $18,120.00.  38 C.F.R. § 3.23(a)(1); VA Manual M21-1, Part I, Appendix B.  Clearly, the Veteran's countable income as of November 1, 2009, $41,450.00, exceeds the MAPR; thus, he is not entitled to nonservice-connected improved pension benefits as of this date.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§  3.23, 3.271, 3.273, 3.660(a) (2013); VA Manual M21-1, Part I, Appendix B.

The Veteran has produced no evidence that his countable income as of November 1, 2009 was less than the MAPR applicable to the Veteran.  In fact, the Veteran argument is that "the major disabilities he is receiving Social Security benefits for were caused by the VA Medical Staff, the VA should reduce the overage by the amount of his loss wages as a result of his disabilities."  August 5, 2014 Appellant's Brief.  While sympathetic to the Veteran's situation, the Board observes that there is no legal basis for the reduction of such lost wages from countable income in the context of improved pension benefits.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23, 3.271, 3.272.  The Veteran's contentions therefore essentially constitute a theory of equitable relief.  However, the Board is without authority to grant relief on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  The above information clearly shows that as of November 1, 2009, the Veteran's countable income well exceeds the MAPR.  In light of the evidence, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it was proper to terminate the Veteran's nonservice-connected disability pension benefits effective November 1, 2009.  As the law, and not the evidence, is dispositive of this claim, his appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Termination of the Veteran's nonservice-connected improved disability pension benefits as of November 1, 2009, was proper and the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


